Citation Nr: 9921910	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  95-12 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for residuals of a head 
injury.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 3, 1980 to 
February 11, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied the 
appellant's claim for service connection for a nervous 
disorder and for residuals of a head injury.

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While the 
appellant is free to proceed in this manner, the Board 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.

The case was previously before the Board in March 1998, when 
it was remanded for an additional search for the appellant's 
medical treatment records.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran served on active duty from January 3, 1980 to 
February 11, 1980.

3.  Preservice medical treatment records, dated in November 
1978, noted that the veteran was diagnosed with 
schizophrenia, paranoid type.  Specifically, the reports 
noted the veteran's belief that his basketball coach had 
"tried to poison me."

4.  No increase in severity of the veteran's preexisting 
psychiatric disorder was shown during his brief period of 
active duty service.

5.  The veteran's service medical records revealed no 
complaints, findings or manifestations of residuals of a head 
injury.

6.  There is no post service evidence showing continuity of 
symptomatology associated with residuals of a head injury.

7.  The veteran has not presented a plausible claim for 
service connection for residuals of a head injury.


CONCLUSION OF LAW

1.  An acquired psychiatric disorder clearly and unmistakably 
preexisted service and was not aggravated during active 
military service.  38 U.S.C.A. §§ 101(16), 1101, 1112, 1131 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1998).

2.  The veteran has not presented a well-grounded claim for 
service connection for residuals of a head injury.  
38 U.S.C.A. § 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Psychoses and organic diseases of the nervous system may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of at least 10 percent within 
the first year following active service. 38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1998).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).

Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). 

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.306 (1998).  A preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service. 
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition. 38 C.F.R. § 3.306(b) 
(1998).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (1998).

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from January 3, 1980 to 
February 11, 1980.  A pre-screening physical examination 
worksheet, dated May 1979, noted that the veteran had 
previously been hospitalized for treatment of a nervous 
disorder.  The veteran's entrance examination report, dated 
December 1979, noted essentially normal findings throughout.  
An inservice treatment report, dated January 23, 1980, noted 
the veteran's complaints of "sleeping too much."  The 
report noted that the veteran was in his first week of basic 
training and was not getting along well with other trainees.  
It also noted that "[h]e is being charged [with] stealing 
money [and] a camera."  The report noted the veteran's 
narrative history of two prior hospitalizations for 
psychiatric treatment.  "He states prior to these admissions 
he was hearing voices [and] felt that people were out to get 
him, at present he states his only problem is an inability to 
sleep."  Mental status examination revealed that the veteran 
was alert and oriented and that his mood and affect were 
normal.  No delusional or paranoid thoughts were noted and he 
denied any auditory or visual hallucinations.  The report 
concluded with an impression of paranoid schizophrenia, in 
remission, and recommended that the veteran be given an 
administrative separation from the service.  It also 
indicated that he was prescribed Thorazine and Cogentin to 
help with sleep problem.  

Preservice medical treatment reports, dated November 1978, 
were submitted by the University of Mississippi Medical 
Center.  A hospitalization report, dated November 1978, noted 
that the veteran was hospitalized for the first time for 
psychiatric treatment.  The report noted that the veteran was 
nude upon his admittance, "wearing only tennis shoes."  He 
believed people were trying to kill him.  He reported that 
his basketball coach had "tried to poison me."  The report 
concluded with an impression of schizophrenia, paranoid type.  
A subsequent treatment report, dated four days after his 
initial admission, indicated that the veteran had been 
treated with Haldol and Cogentin, which led to a decrease in 
the veteran's agitation and paranoid ideations.  The report 
also noted that the veteran "apparently decided he was 
'cured' last p.m. [and] left hospital," against medical 
advice.

A preservice medical treatment report, dated October 1979, 
noted that the veteran was injured in an automobile accident.  
The report indicated that the veteran was traveling at a 
speed of 30 miles per hour in a motor vehicle which 
broadsided another car.  The report noted the veteran's 
complaints of abrasions and swelling to the right leg and 
foot.  The report also noted that he "also states pain to 
frontal area - mid forehead - thinks he hit on windshield."  
He also reported additional complaints of dizziness, blurred 
vision, decreased hearing and a dazed feeling immediately 
after the accident.   Physical examination of the veteran's 
head revealed moderate swelling with a laceration to the 
occipital area.  An impression of minimal contusions to right 
leg was given.  The veteran was given head injury 
precautions.  

Post service medical treatment reports, dated November 1983 
through December 1983, were retrieved from the East Louisiana 
State Hospital.  A hospitalization report, dated December 
1983, noted that the veteran was admitted in November 1983, 
following three weeks of treatment at Charity Hospital.  The 
report indicated that he was originally admitted for 
treatment of homicidal ideations and that he was transferred 
for longer-term treatment for psychosis.  In discussing the 
veteran's medical history, the report noted, "[h]istory of 
psychiatric disturbance dating back to 1978, appears to be 
having paranoid ideation precipitated by PCP ingestion.  
History of paranoid schizophrenia and antisocial acts (having 
been arrested on several occasions)."  The report also 
stated that "[p]atient's first psychotic episode was in 1978 
for treatment of paranoia.  He has had two previous 
hospitalizations in Mississippi precipitated by drug abuse."  
Following a two-week stay, the veteran was released from the 
hospital with a diagnosis of paranoid schizophrenia and 
antisocial personality.  

A treatment report, dated November 1983, noted that:

[H]e first began having psychiatric 
problems in October of 1978.  He began 
having paranoid delusions when in high 
school (thinking people were trying to 
mess over him).  He admitted to having 
auditory/visual hallucinations at that 
time.  He has a history of antisocial 
acts, having been arrested on several 
occasions for family disputes.  He was 
admitted to the CIU at CHNO due to drug 
intoxication (PCP) and has become 
progressively more paranoid and 
delusional about others.

In addressing the veteran's content of thought, the report 
stated:

Patient denies having auditory/visual 
hallucination recently, but admits to 
having these in 1978.  Patient admits to 
having persecutory delusions in the past, 
but claims that this is not a problem at 
present  ("Why would someone want to 
hurt me, I ain't got nothing.").  
Patient admits to past drug use, but 
claims that he wants nothing to do with 
them anymore.

The report concluded with a diagnostic impression of paranoid 
schizophrenia, subchronic with acute exacerbation, PCP 
intoxication.

In November 1983, the veteran underwent a psychological 
assessment.  The report of this examination noted the 
following history, in part:

The patient had his first psychotic 
episode in 1978, however, he was paranoid 
before that time.  He believed that 
people in school were trying to "mess 
over me."  He also felt somewhat 
distance and isolated from other members 
of the family.  He believed that in his 
second year of college, the football 
coach and perhaps other players, had 
caused him to have a breakdown and he 
also believed that they had suggested 
that he kill himself.   It is hard to 
determine if any factors in patient's 
life led to these symptoms, however, the 
sister-in-law did state that two of the 
patient's brothers had received 
psychiatric treatments in mental 
hospitals in Mississippi and in 
Louisiana.  She stated that these 
symptoms were precipitated by their abuse 
of drugs.  

The report noted that the veteran was in the service from 
January 1980 to February 1980, "a very short stay."  

A hospitalization report, dated October 1987, was submitted 
from the Georgia Regional Hospital.  The report indicated 
that the veteran was admitted for treatment of paranoid 
delusions.  He was released following a one-week stay.  

Post service medical treatment reports, dated November 1991 
through January 1997, were submitted from numerous VA medical 
centers.  In November 1991, the veteran was hospitalized for 
treatment of a schizophrenic exacerbation.  The veteran 
remained hospitalized for one month.  A discharge diagnosis 
of schizophrenia, undifferentiated type, was noted.

A hospitalization report, dated February 1992, noted that the 
veteran was admitted for treatment of a schizoaffective 
disorder.  The report noted that he "has a history of 
schizo-affective disorder dating back to approximately 1980, 
when he became ill in college."  The report noted that 
"[t]he patient indicates he had suicide attempts in 1978 and 
1983, and it was unclear if he had had any more recently."  
The veteran was released from the hospital, following a 
three-month stay, with a discharge diagnosis of 
schizoaffective disorder.  

In May 1992, the veteran was hospitalized for alcohol 
detoxification.  Upon his admission, the veteran reported 
that his brother and father were trying to kill him.  The 
veteran was released after four weeks of treatment with a 
discharge diagnosis of paranoid schizophrenia and alcohol 
abuse.  

In December 1993, the veteran filed his application for 
compensation or pension, VA Form 21-526, seeking service 
connection for a mental disorder and residuals of a head 
injury.

In September 1996, a hearing was conducted before the RO.  At 
the hearing the veteran testified that he attended college 
prior to his active duty service.  He indicated that it was 
during this time that he first experienced problems with his 
nervous condition.  In discussing this incident, the veteran 
stated:

I was not having any problems 
psychologically when I first went, but 
when I started having the psychological 
problems, I immediately called my parents 
and told them to meet me in Jackson, 
Mississippi at my older brother's 
apartment so they could rush me to the 
hospital.  They did not get a chance to 
get there until I got to the hospital.  
The ambulance took me to the university 
medical center and from the university 
medical center, I escaped there and broke 
out.  They caught me, the police caught 
me and locked me up and took me to the 
state hospital in Whitfield, Mississippi.

He also stated:

See, that is why I did not stay in the 
hospital very long for my psychological 
problems before I went to the service, 
because when they put me in the hospital, 
I stayed like a month or less while I was 
on Thorazine, because back then, they did 
not have the drugs for the cure of my 
illness.

During this initial treatment, he indicated that he was found 
to be allergic to Thorazine, Haldol and Stelazine.  During 
his active duty service, the veteran testified that he was 
prescribed Thorazine, and that this led to a chemical 
imbalance reaction which aggravated his psychiatric 
condition.  Following his discharge from the service, the 
veteran reported that he went to work for the Mississippi 
Chemical Corporation for two and one-half years.  He 
indicated that he passed both psychological and physical 
evaluations pursuant to accepting this position.  In 
addressing his claim for service connection for residuals of 
a head injury, the veteran testified that another soldier 
struck him with the butt end of a canteen knife.  He 
testified that he was not treated for this condition during 
his active duty service.  The veteran indicated, however, 
that he started to experience blackouts approximately sixty 
days after his discharge from the service, which have 
continued ever since.  He also indicated that he did not 
incur any preservice head injuries.
The veteran's brother also attended the hearing and testified 
that the veteran had changed during his active duty service.  
When asked about specifics, the veteran's brother stated 
"[m]y memory is kind of bad going back that far [due] to 
having another brother with severe problems, mental problems, 
dealing with him."  He subsequently noted, however, that he 
recalled his brother telling him about his inservice head 
injury.  

Medical treatment reports, dated January 1993 through April 
1998, were submitted by the Grady Memorial Hospital, 
Mississippi State Hospital, Tulane Medical Center and the 
Medical Center of Louisiana.  A review of these records 
revealed treatment for a variety of conditions.  An August 
1996 treatment report noted the veteran's complaints of a 
depressed mood and paranoia.  A diagnosis of bipolar 
affective disorder, severe since 1989, was noted.  A 
treatment report, dated December 1996, noted that the veteran 
"thinks he is on Gilligan's Island."  A treatment report, 
dated January 1997, noted that the veteran was being treated 
with a variety of medications, including Thorazine.  

In February 1997, the veteran was hospitalized for treatment 
of a mental disorder.  The report noted the veteran's medical 
history of "a steel plate in his skull after he was beaten 
in 1988 or 1989."  Discharge diagnoses of schizophrenia, 
chronic, and polysubstance abuse, were given.  The report 
also noted a diagnosis of alcohol related seizure history and 
history of previous head trauma.  A hospitalization report, 
dated February 1998, noted that the veteran was admitted to 
the hospital for treatment of his psychiatric disorder.  In 
follow-up treatment report, dated April 1998, noted that he 
continued to have delusional thoughts and that his prognosis 
was poor.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Service Connection for Acquired Psychiatric Disorder

Initially, the Board concludes that the veteran's claim for 
service connection for an acquired psychiatric disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim which is 
plausible.  All relevant facts have been properly developed 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Generally, veterans are presumed to have entered active 
service in sound condition as to their health except for 
defects noted at the time of examination for entrance into 
service. 38 U.S.C.A. § 1111 (West 1991); See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1998). History provided by 
the veteran of the preservice existence of conditions 
recorded at the time of the entrance examination does not, in 
itself, constitute a notation of a preexisting condition. 38 
C.F.R. § 3.304(b)(1) (1998); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Initially, the Board concludes that the veteran had a pre-
existing acquired psychiatric disorder at the time he entered 
into active duty service.  Although the veteran's entrance 
examination noted essentially normal findings throughout, the 
evidence of record clearly and unmistakably demonstrates that 
the veteran had paranoid schizophrenia prior to his active 
duty service.  The veteran's preservice medical treatment 
records indicated that he received treatment for and was 
diagnosed with schizophrenia, paranoid type.  The veteran's 
inservice treatment report, dated January 1980, noted his 
prior history of two psychiatric hospitalizations.  A post 
service treatment report, dated November 1983, noted that the 
veteran "denies having auditory/visual hallucination 
recently, but admits to having these in 1978."  Thus, the 
evidence of record is clear and unmistakable that the veteran 
had a pre-existing acquired psychiatric disorder at the time 
he entered in active duty service.

The Board must next determine whether the veteran's pre-
existing psychiatric condition was aggravated by his service 
for the purposes of establishing service connection. See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306 (1998).  As noted above, 
aggravation is characterized by an increase in the severity 
of the disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease. Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens. See Jensen v. Brown, 4 Vet. App. 304 
(1993).  Absent a finding of an increase in severity of the 
preexisting condition, the veteran is not entitled to the 
presumption of aggravation. Hunt v. Derwinski, 1 Vet. App. 
292 (1991).

After a thorough review of the veteran's claim file, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim that his current psychiatric 
condition originated in or was aggravated during service.  
The veteran served on active duty in the United States Army 
from January 3, 1980 to February 11, 1980.  On January 23, 
1979, the veteran was treated for complaints of "sleeping 
too much."  Specifically, the report noted that "he states 
his only problem is an inability to sleep."  A mental status 
examination conducted at that time revealed that he was alert 
and oriented, his affect and mood were normal, and his 
cognitive functions were adequate.  The report also noted 
that he had no delusional or paranoid thoughts and that he 
denied any auditory or visual hallucinations.  The report 
concluded with a diagnosis of paranoid schizophrenia in 
remission and indicated that he was prescribed Thorazine and 
Cogentin to help with his sleeping problem.  No follow-up 
treatment for this condition was indicated.

At his September 1996 hearing before the RO, the veteran 
testified that following his discharge from the service he 
went to work for the Mississippi Chemical Corporation.  He 
noted that he had passed a psychiatric examination pursuant 
to obtaining this employment.  As the evidence does not 
establish an increase in severity of the preexisting 
psychiatric disorder in service, the presumption of 
aggravation does not arise. 38 C.F.R. § 3.306.  There is no 
showing of an increase during service in the severity of the 
veteran's preservice acquired psychiatric disorder, there is 
thus no showing of aggravation during service, and his claim 
for service connection for an acquired psychiatric disorder 
must be denied.

During the course of this appeal, the veteran testified and 
submitted statements alleging that his current acquired 
psychiatric disorder is the result of his having been 
described Thorazine during his active duty service.  
Specifically, he testified that he was prescribed Thorazine 
during his active duty service, and that this medication led 
to a chemical imbalance reaction which aggravated his 
psychiatric condition.  The veteran's sworn testimony and 
other statements, however, are not competent evidence to 
establish the etiology of his current disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current back disorder is the 
result of an inservice injury over three decades ago. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit, 5 Vet. App. at 93.  The Board also notes that 
recent post service medical treatment records, dated in 
January 1997, noted that he was still being treated with 
Thorazine. 

In conclusion, the Board concludes that an acquired 
psychiatric disorder pre-existed service and did not increase 
in severity during service. As the preponderance of the 
evidence is against the claim of service connection for an 
acquired psychiatric disorder, the claim is denied.

B.  Service Connection for Residuals of Head Injury

The veteran contends that he injured his head while serving 
on active duty and that he currently suffers from residuals 
of this injury.  Specifically, he claims that he was hit in 
the head with the butt end of a knife while on active duty 
service.  The determinative issues presented by this claim 
are: (1) whether the veteran incurred, or aggravated, a 
chronic head injury during service; (2) whether he has a 
current disability; and, if so, (3) whether the current 
disability is etiologically related to his active military 
service.  

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that the veteran incurred a chronic injury to the head 
during his active duty service.  The veteran's service 
medical records do not show any complaints of or treatment 
for a head injury during his active duty service.  Moreover, 
there is no showing of continuity of symptoms related to the 
veteran's alleged inservice injury to the head.  Accordingly, 
the Board concludes that the evidence of record does not show 
a chronic head injury having been incurred during the 
veteran's active duty service.

Although the veteran has alleged that he currently suffers 
from blackouts as a result of an alleged injury to the head 
during his active duty service, his testimony, in light of 
the medical evidence of record, is not competent to establish 
the onset of a chronic disability during service.  Lay 
evidence alone will not support a finding on a medical 
question requiring special expertise or special knowledge, 
such as diagnosis or causation of a disease.  See Espiritu, 2 
Vet. App. 492; Grottveit, 5 Vet. App. 91. 

The Board has thoroughly reviewed the claims file.  We find 
no evidence of a plausible claim for service connection for 
residuals of a head injury.  Since the veteran has not met 
his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied. See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, the 
VA has no duty to assist him in developing facts pertinent to 
his claims. 38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 
Vet. App. at 144 (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete, and, depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put VA on notice of the existence of any specific, 
particular piece of available evidence that could make his 
claim well grounded.  See also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Because it is not well grounded, the veteran's claim for 
service connection for residuals of a head injury is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

